WOODLEY, Judge,
dissenting.
The addict-informer who was employed by the officers was instructed “to go to 2420 North Washington where the defendant George Young lives and purchase three capsules of heroin from him.” He was taken to the vicinity in a panel truck and was in full view of the officers at all times except three minutes.
He was admitted into “the room where George Young lived. George Young opened the door and let him in.”
Three minutes later George Young, the appellant, let him out.
When the informer left the officers he had no narcotic drug on his person, but had two $10 bills which the officers furnished him. Three minutes later he handed the officer three capsules of heroin, and the money was gone. The room where he entered had but one outside entrance, but there was at least one other entrance to the building.
The two $10 bills reached the property room at the Dallas *237Police Department and were in control of the custodian charged with the duty of keeping property belonging to prisoners, and property held as evidence, until they were delivered by the custodian to appellant who signed for the money.
The informer having died before the trial, the state relied upon circumstantial evidence and the jury, under a charge so submitting the case, found appellant guilty.
The majority conclude that the evidence is insufficient because of what they conceive to be the outstanding hypothesis that the informer could have secured the narcotic from some person other than appellant and the $10 bills could have been taken from someone else and mistakenly delivered to appellant by the custodian.
To the mind of the writer the hypothesis mentioned is but the wildest speculation and suggests a remote possibility and not a reasonable hypothesis.
So far as this record shows no one but the appellant resided or was in the room where the informer went for the purpose of purchasing heroin. Exactly three minutes passed from the time the informer was admitted to appellant’s room until the appellant let him out. This was hardly time for him to leave and return to appellant’s room after purchasing the heroin elsewhere in the building. And why, if he did and appellant was not a party to the possession of the heroin, did the informer return to appellant’s room?
The evidence, viewed in the light most favorable to the jury’s findings, amply sustains the conviction and the judgment should be affirmed.